Barnard, P. J.:
I think the judge erred in dismissing the complaint in this action. The plaintiff is the owner of land on "Washington avenue, Brooklyn The defendant is also an owner of land on the same avenue. The defendant has carried his fence into Washington avenue and liisstoop, so that it leaves but eight feet for public travel instead of nineteen feet, as it is laid out to have. The fence erected compels persons who cross Malbone street cross-walk to the northwest corner of Washington avenue to go around this fence instead of keeping directly up Washington avenue. The access to plaintiff’s property is thus peculiarly affected by this obstruction. The law is so well settled, that it needs no authority to be cited, that any person who is peculiarly injured by a public nuisance, may have his-remedy in equity to abate the nuisance. The extent of this peculiar injury is not of the slightest consequence so far as the right of action is concerned. I think a fence, which compels the plaintiff to go around it in order to go to and from his premises situated one hundred and six feet from it, sufficient to give the right of action. The judgment should be reversed and a new trial granted, costs to abide event.
Gilbert and Dykman, JJ., concurred.
Judgment reversed and new trial granted, costs to abide event.